Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/04/2019. Claims 1 and 11 are independent claims. Claims 1, 3, 5-11, 13 and 15-20 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the April 20, 2022 amendment.
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017 /0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 Al, hereinafter Grassadonia), in view of Beck et al. (US 2013/0191213 A1, hereinafter Beck) and in view of Copeland (US 2015/0379554 A1, hereinafter Copeland). 
Regarding independent claim(s) 1, Isaacson discloses a computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to (Isaacson discloses Dynamic user interfaces, or dynamic Uls, are portlets or pages that are dynamically created based on the definition of an existing page or portlet definition. A dynamic UI can be launched only by a portlet using the Dynamic UI Manager API. Because of its dynamic nature, the interface is not persisted in the portal database and has a maximum lifetime of the user's session with the portal. The interface can also be closed prior to the end of the session either programmatically or by the user, {see Isaacson: Para. 0153-0185). Communications via an application programming interface (API) 1502. A one-search server, a web server, social media site or some other computing device can provide services accessible via the API. The Communication Module handles the exchange of messages between modules on different robots or internetworking, defines a set of protocols {that is, rules and standards) that allow application programs to talk with each other without regard to the hardware and operating systems where they are run, (see Isaacson: Para. 0218-0220, 0296-0299, 0376, 0442-0446 and 0472-0492). Memory 730 can represent any standard memory used in the art as well as a secure element which can be used to store payment information and/or other user information in a secure manner for use in payment processes such as Apple Pay. The memory 730 can include multiple different types of memory with different performance characteristics. System and/or computing device 700 includes a processing unit {CPU or processor) 720 and a system bus 710 that couples various system components including the system memory, {see Isaacson: Para. 0167-0177). This reads on the claim concept of a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to):
update an interaction model for the user account based on the first data transfer; receive, from a client device associated with the user account, a query having at least one query term (User preferences might be implemented to prevent this from occurring automatically or to require an interaction to confirm the transfer of the data package. The merchant may need a payment processing certificate that is used to securely transfer payment data. The site can interact by making requests and receiving data necessary to make a transfer. A basic input/output (BIOS) stored in ROM 740 or the like, may provide the basic routine that helps to transfer information between elements within the computing device. For example, the site may make a data request asking if the user has a Facebook account and whether they are configured to make payments through Facebook or if they have data stored on Facebook on in connection with a browser to enable the purchase. A user interface can be presented which might appear to be at the standard merchant.com website, but is within the browser API, which provides access to user account purchasing history and information, (see Isaacson: Para. 0236, 0319, 0335-0369, 0387, 0388, 0447-0450 and 0472-0485). A delegate can be called to update the request as the user interacts with the view controller. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. Search might be what bring people to your site, but navigation often has to step in to get them to exact location they need. The content, can properly be arranged in more than one way. Looking at a financial products site, the navigation is all verb based. That creates a task based navigation. The purchase related search result can include an option selectable by a user to receive further search results. The user interface can in one aspect be on a mobile device. The algorithm of one-search.com would receive the search input, receive the desired instruction from the user and receiving a query in the input field, (see Isaacson: Para. 0118-0130, 0175-0217, 0336-0348, 0354 and 0462-0467). It includes receiving, via the user interface and from a user, an interaction with the presentation and receiving, via an application programming interface, a request from the site for payment account data for the user. Receiving an indication of a desire to transfer a benefit, such as money, but the benefit could be points, media, or any item of value, from the first peer to the second peer. The method also includes transmitting, to the site and via the application programming interface, the payment account data, such that the payment account data can be used to populate payment fields for payment processing on the site, or perform more advanced processing using the payment data to simplify the user interaction, (see Isaacson: Para. 0200-0319 and 0353-0376). Term query to find documents based on a precise value such as a price, a product ID, or a username. Receiving a query (such as, for example, a text-based query, although other input modes are contemplated) in the input field, and correlating the text based query against a product database of products for sale from merchants to yield a correlation. Perform a query or lookup to search for the user input within its website and can return information related to the user input such as the price of an item, to the server, (see Isaacson: Para. 0114, 0195, 0460-0462 and FIG. 12-28). This reads on the claim concept of update an interaction model for the user account based on the first data transfer; receive, from a client device associated with the user account, a query having at least one query term);
However, Isaacson does not appear to specifically disclose perform a first data transfer in connection with a user account for transferring data from the user account to a recipient account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents.
In the same field of endeavor, Grassadonia discloses perform a first data transfer in connection with a user account for transferring data from the user account to a recipient account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents (Grassadonia discloses Payment transactions have become an important part of everyday life. The customized client can further provide a channel of communication between respective client devices of a sender user. The recipient can be identified based on a user input with the syntax (i.e., payment proxy represented by the user input), or based on a user account of a user currently accessing the system website (e.g., login credentials). User accounts 118, e.g., payment proxies associated with users, user identifying or profile information, financial account information, or other sensitive information. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. The instant messaging application 202, upon receiving an indication to send the message 210 from the sender (e.g., based on interaction with the action button 206), transmits the message 210 to the messaging server (e.g., via interaction with the message 318), (see Grassadonia: Para. 0060-0065, 0067, 0086 and 0093). The communication application 1550 receives a message inputted by the sender, e.g., sender 140, where the message includes one or more user inputs which is definitions indicate arguments associated. A query is a request for data or information from a database table or combination of tables. In response to such indication, the web server 104 can transmit one or more requests (e.g., POST or GET requests) to the API 114 of the server(s) 112 to query the database(s) 116, and display the data returned by the API 114 of the server(s) 112 as appropriate. The web server 104 can determine the indication of the intent based on an identification of a user input, e.g., a string of characters, which has a particular syntax, the syntax being a monetary indicator preceding one or more alphanumeric characters. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. The instant messaging application 202, upon receiving an indication to send the message 210 from the sender (e.g., based on interaction with the action button 206), transmits the message 210 to the messaging server (e.g., via interaction with the message 318). A social networking platform, a microblog, a blog, video sharing platform, a music sharing platform, etc.) That enables user interaction and engagement through comments, posts, messages on electronic bulletin boards, messages on a social networking platform, and/or any other types of messages. These communication messages to detect an indication of an intent to transfer money from a particular user (e.g., the sender 401) to a particular recipient (e.g., the recipient 402). The messaging application 404 detects the indication of the intent based on an identification of a syntax, or more specifically, an input, within any of the communication messages, that has a particular syntax. The content displayed at the interface 600 includes a first message 602 electronically posted, or written, by a user, (see Grassadonis: Para. 0023- 0050, 0062-0064, 0093-0096, 0110, 0130 and 0175). This reads on the claim concept of perform a first data transfer in connection with a user account for transferring data from the user account to a recipient account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents) and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson in order to have incorporated the one or more user intents, as disclosed by Grassadonia, since both of these mechanisms are directed to file transfer software has become increasingly important with the move to working from home. That means businesses need employees to be able to file and share documents online. Strong files and data on a physical storage space is great, but it creates issues when you try to share the files or collaborate on them in real time. This is why businesses and enterprises are often looking for file sharing programs that can help them in this regard. There are plenty of free file sharing sites that can prove helpful for file sharing and storage. These sites provide businesses with cloud storage that they can utilize to hold their files and also provides them with a chance to share their files for on line collaboration. There are plenty of free on-line file sharing and storage platforms for you to choose from however, make sure that you select one that is truly reliable in terms of safety and security. We have shared the top five best free file sharing software that we have tried, tested and found extremely helpful in this regard. The navigation drawer is a UI panel that shows your app's main navigation menu. The drawer appears when the user touches the drawer icon in the app bar or when the user swipes a finger from the left edge of the screen. A common example of a hardware device with a user interface is a remote control. This set of buttons and the way they are laid out on the controller makes up the user interface. Other devices, such as digital cameras, audio mixing consoles, and stereo systems also have a user interface. The navigation structure of a website describes how different pages on your site are organized and connected to one another. In terms of user experience design, the concept of navigation is one of the basic notions setting the usability. Navigation, in this case, could be generally defined as the set of actions and techniques guiding users throughout the app or website, enabling them to fulfill their goals and successfully interact with the product. The aspect of efficient navigation has a great impact on setting positive user experience: users start using apps or websites with particular aims and expectations, and that's designers' task to set the best and easiest route to solving users' problems. The aspect of helpful and seamless navigation in UI should be thought out from the early stages of creating a user interface. Users are navigated via interface with a number of interactive elements such buttons, switches, links, tabs, bars, menus and fields. It is a graphical control that presents the options of interactions with the interface. Users' interacting with a system in any particular way eliminates the nuances that are associated with any particular user. Some level of user research is necessary to define the various needs that any system must accommodate especially a complex system. This type of research relies heavily on exercising anthropological skills such as observation, asking probing questions, and interpreting user behavior throughout the design and development process. For example, to make any substantial enhancements to an email system or design a completely new communications system would start by observing how people are currently staying connected to the information that matters to them. User research may also include studies involving usage of the system your UX team is designing. Incorporating the teachings of Grassadonia into Isaacson would produce Described is a technology for executing financial transactions, e.g., payment transfers, by enabling a sender to trigger a money transfer by specifying a payment proxy having a particular syntax, the syntax including a monetary indicator preceding one or more alphanumeric characters, as disclosed by Grassadonia, (see Abstract). 
However, Isaacson and Grassadonia do not appears to specifically disclose wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent for transferring data from the user account to a recipient account or a new argument for an existing user intent defined in the interaction model; and configuring the interaction model to support the at least one of a new user intent for transferring data from the user account to a recipient account or a new argument associated with the first data transfer, in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device for display thereon, an actionable search result for initiating a second data transfer from the user account to the recipient account based on the first data transfer. 
In the same field of endeavor, Beck discloses wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent for transferring data from the user account to a recipient account or a new argument for an existing user intent defined in the interaction model (Beck discloses a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). Aa merchant to initiate a transaction between the user (101) and the merchant (recipient). The transaction data (109) is include to drive new transactions and new customer contacts (a new user intent for transferring data from the user account), (see Beck: Para. 0052-0056 and 0062-0064). The transaction handler uses the transaction data and/or other data, such as account data, merchant data, search data, social networking data, web data, etc., to develop intelligence information about individual customers, or certain types or groups of customers. The offers are selected based on transaction history and shopping patterns in the transaction data and in response to a request from the user (first data transfer). An offer includes a merchant discount applied to a qualifying payment transaction made using the consumer account of a user and a separate loyalty reward applied to the consumer account based on the offer, (see Beck: Para. 0044-0055 and 0078-0084). Define new parameters based on existing parameters defined in the pre-computed transaction files (127) to generate new parameters to customize the generation of the transaction profiles. The user (101) is analyzed to formulate new offers (186) and/or adjust existing offers (186), (see Beck: Para. 0239, 0250 and 0302). This reads on the claim concepts of wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent for transferring data from the user account to a recipient account or a new argument for an existing user intent defined in the interaction model);
configuring the interaction model to support the at least one of a new user intent for transferring data from the user account to a recipient account or a new argument associated with the first data transfer (Note: The examiner interprets the claim limitation as Beck discloses, interaction based on information and offers provided to a user by identifying user account or user profiles. Beck further discloses that the user interacts to purchase merchandise using a credit card, which involves a request and receipt of information between the user account and point of interaction, which is also the recipient account, and an interaction model describes the same thing because the user interacts to make purchases. Beck discloses that the user gets an offer based on the user’s interactions. Furthermore, Beck discloses defining of new parameters, that new parameter is a way to provide information to the function that includes a new argument, the actual input to express the function with a new parameter. Beck further discloses, transactions are any type of information that is exchanged is the first data transfer, (see Beck: Para. 0044, 0052-0056, 0062-0064, 0239, 0250 and 0302). This reads on the claim concepts of configuring the interaction model to support the at least one of a new user intent for transferring data from the user account to a recipient account or a new argument associated with the first data transfer),   
in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device for display thereon, an actionable search result for initiating a second data transfer from the user account to the recipient account based on the first data transfer (Beck discloses the advertisement selector (133) may query for specific information regarding the user and the payments related to the items and/or offers related to the items are monitored to determine the real-time information indicative of the purchase intent of the user (101), (see Beck: Para. 0083-0087 and 0302-0308). The client device may display the obtained results from the IPOT server to the user via the app. The IPOT may receive a purchase request from the user (first data transfer). The IPOT server may initiate a card-based purchase transaction using a card (e.g., credit card, debit card, prepaid card, etc.) associated with the client device and/or the user (second data transfer from the user account), (see Beck: Para. 0331-0334 and 0345). The user specific profile (131) is used by a search engine to prioritize search results, (see Beck: Para. 0118, 0311 and 0436). This reads on the claim concepts of in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device for display thereon, an actionable search result for initiating a second data transfer from the user account to the recipient account based on the first data transfer). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson and Grassadonia in order to have incorporated the first data and second data (transaction data), as disclosed and by Beck, since both of these mechanisms are directed to  Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial record keeping (e.g., to meet the requirements of government regulations). Such data can be mined and analyzed for trends, statistics, and other analyses. user interface is the point of contact a person has with an app, website, or software. Similar to graphic design and web design, a UI Designer is a type of visual designer. UI Designers create in a human-centered approach, prioritizing users' needs first. Transactional data is information that is captured from transactions. It records the time of the transaction, the place where it occurred, the price points of the items bought, the payment method employed, discounts if any, and other quantities and qualities associated with the transaction. user interface (UI) is anything a user may interact with to use a digital product or service. Once there was something for users to interact with, their experience, whether positive, negative, or neutral, changed how users felt about those interactions. It provides structure, consistency, direction and feedback with the system. Interaction models try to inform the way the product behaves with users. A design model that binds an application together in a way that supports the conceptual models of its target users. Incorporating the teachings of Beck into Isaacson and Grassadonia would produce the mobile devices can be used to initiate a checkout process for purchasing items identified by the captured identification information of the products from the physical retail store at which the user is currently located, or via an online store associated with an offer presented via the mobile device, as disclosed by Beck, (see Abstract). 
However, Isaacson, Grassadonia and Beck do not appear to specifically disclose wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model; determine, based on the updated interaction model and the at least one query term, that the query maps to a user intent defined in the updated interaction model that is associated with the first data transfer performed in connection with the user account. 
In the same field of endeavor, Copeland discloses wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model (Copeland discloses a process of inferring a user's intent when searching for coupons and other offers, the process including: obtaining a purchase-intent model, the purchase intent model being configured to calculate a purchase intent score based on a geolocation of a user, a time during which the user requests offer content, a product category for which the user requests offer content, or a search history of the user requesting offer content, wherein the purchase-intent score estimates the likelihood that a user is shopping with intent to purchase rather than with intent to browse; receiving, via a network, a request for offer content from a computing device of a user; calculating, with one or more processors, a purchase-intent score with the purchase-intent model based on the request for offer content; determining that the purchase- intent score satisfies a threshold; selecting offer content based on the determination that the purchase-intent score satisfies the threshold; and sending the offer content to the computing device of the user. The request to the affiliate-network server may include (e.g., as parameters of the URL) an identifier of the affiliate, the offer, and the merchant, and the returned content from the affiliate-network server may include instructions for the web browser 50 or 54 to store in memory (e.g., in a cookie, or other form of browser-accessible memory, such as a SQ Lite database or in a local Storage object via a Local Storage. setitem command) an identifier of the affiliate that provided the offer that was selected (a URL with parameters that identify a specific offer). The offers engine 12, receiving requests for data or requests to add or modify data from the API server 16, the web server 18, the ingest module 20, and the administration module 22, and instructing the data store 24 to modify, retrieve, or add data in accordance with the request. Tracking printing and various transfers of offers between devices and accounts offers merchants a supplemental metric for determining publisher compensation and encouraging desirable publisher efforts to distribute offers. The control module 14 may further initiate the process 200 described below and facilitate data transfers to and from the mobile dispatcher 13. Mobile devices, such as user interface elements activated by a user mousing over an element, interaction which tends to perform poorly on some touchscreen devices (communication between sender and receiver). Publisher contact information (e.g. a plurality of employee records, each having a name, password, role, phone number, email address, permissions to interact with the affiliate-network system 412, and the like of various employees of the publisher)/arguments for a user (includes the following data: a trade name of the merchant and a business-entity name of the merchant), (see Copeland: Para. 0032-0037, 0047, 0096, 0100-0108, 0144-0150 and 0151-0155). This reads on the claim concepts of wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model); 
 	determine, based on the updated interaction model and the at least one query term, that the query maps to a user intent defined in the updated interaction model that is associated with the first data transfer performed in connection with the user account (Copeland discloses the offers engine 12 of this embodiment presents offers to users and updates related to the offer; receives data from users about their interaction with the offers (for example, the user's favorite offers or offer attributes; statistics about the offers the user has identified, accepted, or otherwise provided data about; or the identity of other users with whom the user communicates about offers and the content of those communicatios; provided that users opt to have such data obtained); custormzes the presentation of offers based on this received data; and facilitates the processing of compensation from merchants. This interaction with users may occur via a website viewed on a desktop computer, tablet, or a laptop of the user. Interface that communicates with the offers engine 12 and facilitates user interaction with data from the offers engine 12. Similarly, the web browser 50 may be configured to receive a website from the offers engine 12 having data related to deals and instructions. The user is viewing offers with the intent to purchase or browse and select content for display based on the determination. For example, submitted in the form of structured query language from controller 426 and respond with responsive data. Tracking printing and various transfers of offers between devices and accounts offers merchants a supplemental metric for determining publisher compensation and encouraging desirable publisher efforts to distribute offers (connection of one or more 1/0 devices), (see Copeland: Para. 0023-0047, 0067-0073, 0094, 0111-0120, 0134, 0146-0163 and 0168). This reads on the claim concepts of determine, based on the updated interaction model and the at least one query term, that the query maps to a user intent defined in the updated interaction model that is associated with the first data transfer performed in connection with the user account); and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson, Grassadonia and Beck in order to have incorporated the adding one or more parameters, as disclosed and by Copeland, since both of these mechanisms are directed to a process of dynamically adjusting an online coupon, or other offer, redemption work flow presented to a consumer to mitigate effects from more limited user-interface constraints of mobile computing devices relative to desktop computing devices, the process including: obtaining for a plurality of merchant websites a plurality of mobile-suitability values, each mobile-suitability value being indicative of suitability of a respective one of the plurality of merchant websites for use on mobile computing devices; receiving, over a network, from a remote mobile computing device of a user, a request for offer content that causes the mobile computing device to display an offer; ascertaining a selected merchant website, among the plurality of merchant websites, at which the offer is redeemable; retrieving, from the plurality of mobile-suitability values, a selected mobile-suitability value for the selected merchant website; obtaining, from the mobile computing device, data indicative of user-interface constraints of the mobile computing device; determining to send instructions to present content on the mobile computing device, the determination being based on the user-interface constraints of the mobile computing device and the selected mobile suitability value for the selected merchant website, and the content being suitable for the mobile computing device; and sending the instructions to present the content to the mobile computing device.
User interface (mobile UI) is the graphical and usually touch-sensitive display on a mobile device, such as a smartphone or tablet that allows the user to interact with the device's apps, features, content and functions. Click points must be usable for touch-based selection with a finger. This means a click point
can't be too small or narrow in any direction, to avoid unwanted selection of nearby items, sometimes
referred to as fat fingering. Users have to be able to understand a command icon and its meaning
whether through legible text or comprehensible graphical representation. Basic guidelines for mobile
interface design are consistent across modern mobile operating systems. Online banking user interface
gives customers' the platform to link-up their bank servers and conduct transactions over the Internet. It
provides both customers and banks with great opportunities. Security and privacy are one of the big
issues that banks are contending with to survive the global competitive banking market. The
combination of all emotions, thoughts and behavior of a client caused by the process of using a service/
product or other interaction with a financial brand throughout all touch points of the entire customer
journey. A user interface is the view of a database interface that is seen by the user. User interfaces are
often graphical or at least partly graphical (GUI - graphical user interface) constructed and offer tools
which make the interaction with the database easier. This interface consist of forms which are adapted
to the user. He/She can fill in all of the fields and make new entries to the database or only some of the
fields to query the other ones. User interfaces are wide spread and are a very important means of
interacting with a DBMS. To be able to administrate the database or for other professional users there
are possibilities to communicate with the DBMS directly in the query language (in code form) via an
input/output window. Incorporating the teachings of Copeland into Isaacson, Grassadonia and Beck
would produce the mobile computing device and the selected mobile-suitability value for the selected
merchant website, and the content being suitable for the mobile computing device; and sending the
instructions to present the content, as disclosed by Copeland, (see Abstract).
Regarding dependent claim(s) 5, the combination of Isaacson, Grassadonia, Beck and Copeland discloses the system as in claims 1. Isaacson further discloses wherein the search result includes a transfer history summary for transfers to a recipient associated with the first data transfer (The one search.com system can display the logo of each order, with a summary of the order that would be placed and the associated cost. A purchase summary of the just-executed order, potentially allowing the user to modify shipping options, product options, billing information, or other order details. The system can analyze the user's browser history, previous queries at one-search.com, user accounts at various places, (see Isaacson: Para. 0208, 0240, 0276 and 0405). This reads on the claim concept of wherein the search result includes a transfer history summary for transfers to a recipient associated with the first data transfer). 
Regarding dependent claim(s) 6, the combination of Isaacson, Grassadonia, Beck and Copeland discloses the system as in claims 5. Isaacson further discloses wherein the query indicates a time period and wherein the transfer history summary is associated with the time period (The one-search.com system can display the logo of each order, with a summary of the order that would be placed and the associated cost. A purchase summary of the just-executed order, potentially allowing the user to modify shipping options, product options, billing information, or other order details. The system can analyze the user's browser history, previous queries at one-search.com, user accounts at various places and including a user history of purchases, a user history of searches, a time of day, a time of year, social media data, information about holidays, user profile data, and/or user account balance information, (see Isaacson: Para. 0194, 0208, 0240, 0276 and 0405). This reads on the claim concept of wherein the query indicates a time period and wherein the transfer history summary is associated with the time period). 
 Regarding dependent claim(s) 7, the combination of Isaacson, Grassadonia, Beck and Copeland discloses the system as in claims 1. Isaacson further discloses wherein input of the query is received via a freeform search box displayed on the client device (the search input box, a search button, or some other element in the user interface. The user can provide the user input as text, or in any other suitable form including multimodal input, gesture input, voice input, etc. When the disclosure refers to "input text" or "text" from the user, it is understood that the input can be provided as text or via some other input modality. Query or lookup to search for the user input within its website and can return information related to the user input. The user can interact with a one search server 102, or with a browser interface, via any computer or electronic device such as a smartphone/display, (see Isaacson: Para. 0108, 0109 and 0114). This reads on the claim concept of wherein input of the query is received via a free-form search box displayed on the client device).
Regarding dependent claim(s) 8, the combination of Isaacson, Grassadonia, Beck and Copeland discloses the system as in claims 1. Isaacson further wherein discloses the client device includes a smart speaker (The user can provide the user input as text, or in any other suitable form including multimodal input, gesture input, voice input. User interaction with the computing device 700, an input device 790 represents any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, and speech, (see Isaacson: Para. 0108, 0109, 0114 and 0171). This reads on the claim concept of wherein the client device includes a smart speaker).
Regarding independent claim 11, (drawn method): claim 11 is method claims respectively that correspond to system of claim 1. Therefore, 11 is rejected for at least the same reasons as the system of 1. 
Regarding claim 15, (drawn method): claim 15 is method claims respectively that correspond to system of claim 5. Therefore, 15 is rejected for at least the same reasons as the system of 5.
Regarding claim 16, (drawn method): claim 16 is method claims respectively that correspond to system of claim 6. Therefore, 16 is rejected for at least the same reasons as the system of 6.    
Regarding claim 17, (drawn method): claim 17 is method claims respectively that correspond to system of claim 7. Therefore, 17 is rejected for at least the same reasons as the system of 7.
Regarding claim 18, (drawn method): claim 18 is method claims respectively that correspond to system of claim 8. Therefore, 18 is rejected for at least the same reasons as the system of 8. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017/0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 A1, hereinafter Grassadonia), in view of Beck et al. (US 2013/0191213 A1, hereinafter Beck) in view of Copeland (US 2015/0379554 A1, hereinafter Copeland) and in view of Sullivan et al. (US 10,554,817 B1, hereinafter Sullivan). 
Regarding dependent claim(s) 3, the combination of Isaacson, Grassadonia, Beck and Copeland discloses the system as in claims 1. However, the combination of Isaacson, Grassadonia, Beck and Copeland do not appear to specifically disclose wherein the new user intent or the new argument indicates a recipient associated with the first data transfer.
In the same field of endeavor, Sullivan discloses wherein the new user intent or the new argument indicates a recipient associated with the first data transfer (computing environment 101, may exchange many different types of data with the system 114 in order to configure and deploy the contact center 103 and service customer issues. Data transfer refers to the secure exchange of large files between systems or organizations. In an internal context, data transfer is often used as an alternative to a holistic enterprise application integration system. Business data 195; the system 114 may use user account data 122 to exchange data with the CRM 192. User intent, otherwise known as query intent or search intent, is the identification and categorization of what a user on line intended or wanted to find when they typed their search terms into an on line web search engine for the purpose of search engine optimization or conversion rate optimization. The intent constructor has created a new intent record for an intent that was not previously recognized by the system. The customer that will be used to identify the new intent; the next set of states may include prompts to the customer to identify which data subsystem or data connection the customer thinks is associated with the expressed intent. API call including, the customer's identifying information as an argument, where the intent constructor 400 had stored information indicating that the agent 412 expected that the customer ID and the values for intent attributes "orderDate" and "productKeyword" (or "productCategory" or "orderDetails," etc ..), (see Sullivan: Para. Col. 4 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67 and Col. 34 line 1-67). This reads on the claim concept of wherein the new user intent or the new argument indicates a recipient associated with the first data transfer).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site by mapping the query of Isaacson, Grassadonia, Beck and Copeland in order to have incorporated predictive data or pattern data, information identifying the plurality of new users intent/new argument, as disclosed by Sullivan, since both of these mechanisms are directed to user interest and behavior modeling is a critical step in online digital advertising. On the one hand, user interests directly impact their response and actions to the displayed advertisement. Predictive analytics models have their strengths and weaknesses and are best used for specific uses. One of the biggest benefits applicable to all models is that they are reusable and can be adjusted to have common business rules. Data algorithms play a huge role in this analysis because they are used in data mining and statistical analysis to help determine trends and patterns in data. There are several types of algorithms built into the analytics model incorporated to perform specific functions. Machine learning is a subset of artificial intelligence and computer science, where systems "learn" from data to make decisions and predictions. It enables computers to improve performance and make data-driven decisions without being explicitly programmed. Machine learning, along with statistics, is a part of data science. Its algorithms and predictions are only as good as the dataset used to build and evaluate its predictive model and parameters. In a programmed prediction method, you need to implement a decision path based on your business rules resulting in a series of complex if-then-else clauses. In machine learning however, someone may start with a series of data for example outcomes, and then apply a pattern-driven model to the data to predict the output of another dataset based on the model/pattern. User intent, otherwise known as query intent or search intent, is the identification and categorization of what a user on line intended or wanted to find when they typed their search terms into an online web search engine for the purpose of search engine optimization or conversion rate optimization. A most common example used in predicting user intent is recommender systems. Recommender systems or engines is a subclass of information filtering system that aims to predict the preference of a user into an item. Incorporating the teachings of Sullivan into Isaacson, Grassadonia, Beck and Copeland would produce providing a contact center system detect patterns in the behavior of service agent users and customers having a customer service issue. The system records activity data describing interactions of the users with a virtualized contact center and with each other; the activity data is aggregated and then analyzed (e.g., using a machine learning engine) to measure one or more metrics that define a behavior pattern. The analysis identifies an intent expressed by customers having a common issue, and further identifies attributes of the intent as well as the actions taken by the service agents in response to the intent, as disclosed by Sullivan, (see Abstract). 
Regarding claim 13, (drawn method): claim 13 is method claims respectively that correspond to system of claim 3. Therefore, 13 is rejected for at least the same reasons as the system of 3.            
 Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017 /0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 Al, hereinafter Grassadonia), in view of Beck et al. (US 2013/0191213 A1, hereinafter Beck), in view of Copeland (US 2015/0379554 A1, hereinafter Copeland) and in view of Beck et al. (US 2019/0026781 A1, hereinafter Beck).
Regarding dependent claim(s) 9, the combination of Isaacson, Grassadonia, Beck-1213 and Copeland discloses the system as in claims 1. However, the combination of Isaacson, Grassadonia, Beck-1213 and Copeland do not appear to specifically disclose wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model and the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card. 
In the same field of endeavor, Beck-6781 discloses wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model (Beck-6781 discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data. The information identifying the user as a member of a loyalty program can also be stored in the financial transaction card (e.g., in the chip, or in the magnetic strip). The user (101) may provide the account identifier (181) (e.g., the account number of a credit card) to the transaction terminal (105) to initiate an authorization process for a special transaction which is designed to check the member status of the use. A look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler. A point of interaction (107) to provide information and/or offers to the user. User's database may be updated with information in user profile update data, (Beck: Para. 0052-0057, 0080, 0099-0110, 0162, 0177, 0415-0433). Receive the payment on behalf of a merchant operating the transaction terminal. May receive a query identifying the user data (125) that tracks the user (101) and/or characteristics of the user specific advertisement data {119); and the correlator (117) identifies one or more transactions matching the user data (125) and/or the characteristics of the user specific advertisement data (119) to generate the correlation result, (see Beck: Para. 0099-0111, 0124, 0213, 0259-0276 and 0223-0254 and 0348). This reads on the claim concept of wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model) and 
the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card (Beck-6781 discloses The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request. When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address. The items is determined by the mobile device (411), payments related to the items and/or offers related to the items are monitored to determine the real-time information indicative of the purchase intent of the user. A card-based purchase transaction using a card (e.g., credit card, debit card, prepaid card, etc.) associated with the client device and/or the user. The user specific profile (131) is used by a search engine to prioritize search results, (see Beck: Para. 0055, 0083-0111 and 0302-0316, 0334-0344 and 0436). This reads on the claim concept of the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site by mapping the query of Isaacson, Grassadonia, Beck-1213 and Copeland in order to have incorporated a user using a payment card/activate a value transfer card, as disclosed by Beck-6781, since both of these mechanisms are directed to a credit card to update a check without needing the card present. For example, if a customer orders a drink at a bar, and then later orders another drink, the customer does not need to swipe the card again on the second drink. Use this option to determine whether the transient TCP connection is enabled or not. A transient TCP connection connects each authorization transmission, and will disconnect once the authorization response is received from the processor. Enter the IP address and port of the primary host connection to be used for authorization requests. This option is only applicable when TCP/IP is enabled. A user navigates to a site, selects an item and goes through the payment request checkout flow. Once a user clicks buy, the browser takes over. If the user has previously entered details such as their preferred payment method, these will appear as the defaults. One of the core benefits of having users already signed in is that you already have payment methods stored for them. Since Payment Request provides easy access to the user's payment details, including email and phone number, you can simply request these details and avoid requiring users to sign in. Merchant has called Payment Request API and User has been shown browser rendered payment UI. Browser can expose powerful features and reveal select user data within this context for selected payment instrument/method revealed to merchant. Incorporating the teachings of Beck-6781 into Isaacson, Grassadonia, Beck-1213 and Copeland would produce users of mobile devices that are configured to capture identification information of products, such as UPC codes. The transaction data of the user, the activities of the user capturing the identification information of products, the location of the user, and the user's reactions to the offers are used to incrementally adjust the offers according to offer rules specified by the merchants. The mobile devices can be used to initiate a checkout process for purchasing items identified by the captured identification information of the products from the physical retail store at which the user is currently located, or via an online store associated with an offer presented via the mobile device, as disclosed by Beck (see Abstract).
	Regarding dependent claim(s) 10, the combination of Isaacson, Grassadonia, Beck-1213 and
Copeland discloses the system as in claims 9. However, the combination of Isaacson, Grassadonia, Beck-1213 and Copeland do not appear to specifically disclose wherein updating the interaction model for the
account based on the value transfer card comprises adding support for a user intent to lock the value
transfer card and wherein the search result is a selectable option to lock the value transfer card.
	In the same field of endeavor, Beck-6781 discloses wherein updating the interaction model for the account based on the value transfer card comprises adding support for a user intent to lock the value transfer card and wherein the search result is a selectable option to lock the value transfer card (Beck-6781 discloses the user (101) visits a web page after authentication of the user (101), and the web page includes an advertisement from the advertisement network, the cookie identity can be correlated to the authenticated identity of the user. Density is a complete, full-featured authentication provider for creating and maintaining logins. The profile selector (129), such as a GUID, PAN, account number, customer number, social security number, etc. Subsequently, the cookie identity can be used to select the user specific profile. The account identification device (141) includes security features to prevent unauthorized uses of the consumer account (146), such as a logo to show the authenticity of the account identification device (141), encryption to protect the account information. The user may not have initiated the transaction, e.g., the transaction is fraudulent. In such embodiments, the user may cancel (e.g., 559) the challenge. The IPOT may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user. An abrupt change in some of the factor values may indicate a change in financial conditions, or a fraudulent use of the account. Models formulated using factors and clusters can be used to identify a series of transactions that do not follow a normal pattern specified by the factor values (344) and/or the cluster ID (343). Potential bankruptcies can be predicted by analyzing the change of factor values over time; and significant changes in spending behavior may be detected to stop and/or prevent fraudulent activities, (see Beck: Para. 0144, 0338- 0342, 0514 and 0542-0545). This reads on the claim concept of wherein updating the interaction model for the account based on the value transfer card comprises adding support for a user intent to lock the value transfer card and wherein the search result is a selectable option to lock the value transfer card).
	Regarding claim 19, (drawn method): claim 19 is method claims respectively that correspond to system of claim 9. Therefore, 19 is rejected for at least the same reasons as the system of 9.
	Regarding claim 20, (drawn method): claim 20 is method claims respectively that correspond to
system of claim 10. Therefore, 20 is rejected for at least the same reasons as the system of 10.
	                                                                  Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164